Opinion by
Mollison, J.
In accordance with stipulation of counsel that the items marked “A” consist of valances similar in all material respects to those the subject of D. N. & E. Walter & Co. et al. v. United States (43 Cust. Ct. 26, C.D. 2098), the claim at 25 percent under the provision in paragraph 409', as modified, supra, for bamboo articles was sustained. The items marked “B,” stipulated to be the same as the merchandise the subject of C.D. 2098, supra, except that they are made of chip, were held dutiable at 25 percent under the provision in paragraph 1537, as modified, supra, for manufactures of chip, not specially provided for, by similitude under paragraph 1559, as amended.